DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s Response to Election/Restriction Requirement filed on 07/20/2021 is acknowledged. Since applicant failed to elect a single Species, applicant was contacted to elect a single Species from the recited group. Applicant's election with traverse of Species II in the telephonic reply/interview on 09/21/2021 is acknowledged (See attached Interview Summary for more details). The traversal is on the ground(s) that Species II and III are not patentably distinct because they are both directed to an electrical magnetic braking system, and that Species I-IV are not mutually exclusive, and that it is possible to have an exercise system that implements both a resistive load and a braking system, which can be wither an electromagnetic brake or mechanical brake and that the Species I, II and IV all include a cable wound around a shaft.  This is not found persuasive for the following reasons. Species II and III are distinct because they do have mutually exclusive characteristics. Species III is directed towards an exercise bike that uses and electromagnetic brake coupled to the flywheel, whereas Species II is directed towards an exercise machine having a cable, wound around a shaft and a rotor whereby electromagnetic brake applied a braking force to the rotor. The same applies between Species I, III and IV. With respect to Species I, II and IV, each of these species have mutually exclusive characteristics, which is their specific 
As such, Claims 1-3, 6-9, 11-13, 16-17 and 19-21 have been examined and claims 4-5, 10, 14-15 and 18 have been withdrawn from examination for being directed towards non-elected species. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “weight coupled to the load-varying mechanism” in claims 9 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control module configured to produce a load-control pattern” in claim 1
“load-varying mechanism…configured to vary a load based on the load-control pattern” in claim 1, wherein “mechanism” is the generic placeholder that is coupled with functional language of “load-varying” and/or “configured to vary a load based on the load-control pattern” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, 
“user input module configured to receive a user input” in claim 3, wherein “user input module” is the generic placeholder that is coupled with the functional language of “configured to receive user input” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier,
“electro-magnetic braking mechanism configured to apply a braking force” in claims 6-7 and 16-17, wherein “mechanism” is the generic placeholder that is coupled with the functional language of “electro-magnetic braking” and/or “configured to apply a braking force” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier,
“varying, using a “load-control mechanism”, a load” in claim 11
“exercise means that facilitates a varying load” in claim 21, wherein “means” is the generic placeholder that is coupled with the functional language of “exercise” and/or “facilitates a varying load”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier,
“control means for producing a load-control pattern” in claim 21, wherein “control means” is the generic placeholder that is coupled with the functional language of “for producing a load-control pattern”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier,
“load-varying means for varying a load” in claim 21, wherein “means” is the generic placeholder that is coupled with the functional language of “load-varying” and/or “for varying a load” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this application: 
“control module configured to produce a load-control pattern”/“control means”, has the corresponding structure of: a processor and storage device (see ¶ [0034] of the specification), 
“load-varying mechanism…configured to vary a load based on the load-control pattern”/ “load-control mechanism”/ “load-varying means”, has the corresponding structure of: 1) electrical generator coupled to a circuit, 2) electro-magnetic braking mechanism, or 3) mechanical braking mechanism (see ¶ [0007], ¶ [0009], ¶ [0013] of the specification). Please note that since applicant elected Species II, an electro-magnetic braking mechanism has been considered to be the corresponding structure of the load-varying mechanism, 
“user input module configured to receive a user input” has the corresponding structure of: a switch, or a display and an input device (e.g. touch screen) (see ¶ [0034] of the specification), 
“electro-magnetic braking mechanism configured to apply a braking force” has the corresponding structure of: 1) friction-plate based brake (comprising a brake pad  and an electro-magnetically actuated clutch), 2) particle based system, or 3) hysteresis power brakes (see ¶ [0048]-[0050]), 
“exercise means that facilitates a varying load” has the corresponding structure of: control means according to a) above and load-varying means according to b) and d) above. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 2014/0038777 A1) in view of Carlson et al. (US 5,816,372).
Regarding claims 1, 11 and 21, Bird teaches an exercise system/method that facilitates a varying load (in an exercise system), the 2system/method comprising: 3a control module/means (104/106) configured to produce/producing/for producing a load-control pattern (Figs. 39, 45, 48, 51A-52, 57A-59, 64A-64B, 66-67, ¶ [0283], ¶ [0275]- ¶ [0289], ¶ [0294]); and 4a load-varying mechanism/means (122 with 102) coupled to the 
Bird is silent about the load-varying mechanism/means being an electromagnetic braking mechanism (since applicant elected Species II, the corresponding structure according to the 112 (f) interpretation of the load-varying mechanism is an electro-magnetic braking mechanism, wherein the electro-magnetic braking mechanism has one of the structures of: (1) friction-plate based brake (comprising a brake pad  and an electro-magnetically actuated clutch), 2) particle based system, or 3) hysteresis power brakes) (see 112(f) interpretation recited above). 
Regarding claims 1, 11 and 21, Carlson teaches a system/method/exercise means comprising a load-varying mechanism including an electro-magnetic braking mechanism which is a particle based system (according to the above 112(f) interpretation) (MR device (20), col. 4 lines 14-19 and lines 54-67, col. 5 lines 1-5). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify/substitute Bird’s invention/load-varying mechanism/braking mechanism with an electro-magnetic braking system that is particle based as taught by Carlson in order to provide a more compact and lighter device, while the amount of operating power required to provide controlled resistance forces are reduced/lower amount of power is required and enables for non-jarring and smooth feel to be achieved and permits the force control characteristic to be altered to provide optimum force curve characteristics/workout. Furthermore, substitution of one 

Regarding claims 2 and 12, Bird as modified by Carlson teaches wherein the load-control 2pattern indicates at least one of: 3an amplitude range for the load (Bird: ¶ [0165], ¶ [0317]-[0318], ¶ [0323]-[0325], ¶ [0331]-[0332]); 4a frequency range for varying the load; 5a period duration for varying the load (Bird: Figs. 66-67, ¶ [0317]-[0318], ¶ [0338]-[0341]); 6a number of periods for load variation; 7a randomized load; and 8a randomized frequency for varying the load.
Regarding claims 3 and 13, Bird as modified by Carlson teaches the system further comprising a 2user input module configured to receive a user input to select a pre- 3configured load-varying program or to define a custom load-varying 4program (Bird: Figs. 39, 45, 48, 52, 59, 64A-64B, 67, ¶ [0146]-[0148], ¶ [0248], ¶ [0281]).
Regarding 6, Bird as modified by Carlson teaches wherein the load-2varying mechanism comprises an electro-magnetic braking mechanism (Carlson: col. 4 lines 14-19 and lines 54-67, col. 5 lines 1-5, Carlson teaches an electro-magnetic braking mechanism (particle based system) according to the 112(f) interpretation above)).
Regarding claim 7, Bird as modified by Carlson teaches wherein the electro-2magnetic braking mechanism is configured to apply a braking force based 3on the load-control pattern (Bird teaches the braking mechanism configured to apply a braking force based on the load-control pattern, Figs. 39, 45, 48, 51A-52, 57A-59, 64A-64B, 66-67, ¶ 
1REgarding claim Regarding claim 8, Bird as modified by Carlson teaches the system further comprising a 2rotor (Carlson: 26); and 3wherein the electro-magnetic braking mechanism is configured to 4apply a braking force on the rotor (Carlson: col. 4 lines 54-67, col. 5 lines 1-5).
Regarding claim 16, Bird as modified by Carlson teaches wherein the load-control mechanism 2comprises an electro-magnetic braking mechanism; and 3wherein varying the load comprises engaging the electro-magnetic 4braking system (Carlson: col. 4 lines 14-19 and lines 54-67, col. 5 lines 1-5, Carlson teaches an electro-magnetic braking mechanism (particle based system) according to the 112(f) interpretation above)).  
1RegaRegarding claim 17, Bird as modified by Carlson teaches wherein varying the load 2comprises applying a braking force using the electro-magnetic braking 3system (Carlson: col. 4 lines 14-19 and lines 54-67, col. 5 lines 1-5).  
Regarding claim 19, Bird as modified by Carlson teaches wherein the exercise system 2comprises a rotor (Carlson: 26); and 3wherein varying the load comprises applying a braking force on the 4rotor (Carlson: col. 4 lines 54-67, col. 5 lines 1-5).  

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bird in view of Carlson as applied to claims 1 and 11 above, and further in view of Greenhill et al. US 2013/0190143 A1.
claim 20). However, Bird in view of Carlson is silent about the system further comprising a weight coupled to the load-varying mechanism.
Regarding claim 9, Greenhill teaches a system comprising a 2weight (bar 226 with the attached weights at the ends, Fig. 3) coupled to a load-varying mechanism (i.e. 200 and 206).
1Regarding Regarding claim 20, Greenhill teaches the method wherein the exercise system 2comprises a weight (bar 226 with the attached weights at the ends, Fig. 3), and wherein varying the load comprises applying a 3braking force to a mechanism (cables 220a-b) coupled to the weight (Fig. 3, ¶ [0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bird’s invention in view of Carlson with a weight being coupled to the load-varying mechanism and wherein varying the load comprises applying a 3braking force to a mechanism coupled to the weight as taught by Greenhill in order to enable use of Bird’s invention with various types of exercises (i.e. bench press or smith machines) and therefore exercise different muscles and provide for wider range of load variability during such exercises. 

Note to Applicant:
Below is the list of other pertinent art references that teach the limitations of the claims for applicant’s consideration. 
Sweeney, Jr. (US 4,358,105), that teaches an exercise system/method that facilitates a varying load comprising: a control module (40 with 44), configured to produce a load-control pattern (i.e. hill #1-7 and random variation, Figs. 4-5) and a load-varying mechanism (i.e. alternator) coupled to the control module and configured to vary a load based on the load-control pattern (Figs. 2, 4-5abstract, col. 2-10), whereby a user can select a pre-configured load-varying program (see col. 2 lines 51-52). It would have been obvious to modify Sweeney’s invention with the electromagnetic braking mechanism of Carlson in order to provide a more compact and lighter device, while the amount of operating power required to provide controlled resistance forces are reduced/lower amount of power is required and enables for non-jarring and smooth feel to be achieved and permits the force control characteristic to be altered to provide optimum force curve characteristics/workout. Furthermore, substitution of one type of braking mechanism with another type is considered to be within an ordinary skill in the art since such substitution obtains the same result of providing (variable) resistance/load. 
Rubin et al. (US 2018/0214729 A1) also teaches an exercise system comprising a control module (11) that produces load-varying patterns, and a load-varying mechanism (i.e. 502) that is configured to vary a load .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sweeney, Jr. (US 4,358,105) and Rubin et al. (US 2018/0214729 A1) both pertinent to claims (1-3, 11-13 and 21) (see the statements under “Note to Applicant” above), and Balandis et al. (US 2014/0213414 A1) (pertinent to claims 1, 6-7, 11, 16-17, 21). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784